Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 16-20, drawn to a system for estimating illumination using a neural network comprising an encoder and decoder in fig. 4b, classified in G06T 9/002.
II. Claims 8-15, drawn to a method for training a neural network to estimate illumination of images in fig. 10, classified in G06T 5/007.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are (I) a system of estimating illumination using a neural network comprising an encoder and decoder; and (II) a method for training a neural network to synthesize light intensity maps. The two inventions are not obvious variations and perform different steps. For instance, invention (I) encodes an input image into an intermediate representation and decodes the intermediate representation. Invention (II) receives training panoramic images, extracts training patches using a neural network, and performs a comparison to synthesize light intensity maps for input images.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Examiner Notes
The examiner unsuccessfully attempted to contact Attorney Frank Chau on 8/31/21 and 9/7/21. The examiner contacted Attorney Michael Carey on 9/14/21 and informed him of the restriction requirement and an election would be required to stay in the first action interview pilot program. The examiner reached out to Attorney Carey on 9/23/21 for an update on the restriction and was informed he was waiting on the applicant. The examiner reached out on 9/28/21 to inform Attorney Carey that no election had been received and an office action would be mailed with a restriction requirement. Attorney Carey called the examiner and stated that the applicant intends to proceed with FAI but had a few questions. The examiner discussed the restriction requirement and timeline with Supervisor Claire Wang who agreed that a restriction should be mailed. The application is now no longer under FAI pilot program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663